Name: Commission Regulation (EEC) No 927/92 of 9 April 1992 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  plant product;  economic conditions
 Date Published: nan

 14. 4. 92 Official Journal of the European Communities No L 100/5 COMMISSION REGULATION (EEC) No 927/92 of 9 April 1992 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 125 390 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28. 3. 1991 , p. 108. No L 100/6 Official Journal of the European Communities 14. 4. 92 ANNEX I LOTS A, B and C 1 . Operations Nos (') : 48/92 (Lot A) ; 49/92 (Lot B) ; 50/92 to 54/92 (Lot C) 2. Programme : 1992 3. Recipient Q : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome (telex : 626675 I WFP) 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Lot A : Pakistan ; Lot B : Sudan ; Lot C : Ethiopia, Kenya (54/92) 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA.1 .a) 8 . Total quantity : 102 510 tonnes 9. Number of lots : three, see Annex II 10 . Packaging and marking : OJ No C 114, 29. 4. 1991 , (under IIA2^a) and IIA3) Lot A (9) : in bulk Lot B : in bulk, plus 315 000 sacks, 175 needles and sufficient twine (2 m/sack) Lot C (') : in bulk, plus 788 000 sacks, 400 needles and sufficient twine (2 m/sack) Markings in in English Supplementary markings on packaging : see Annex II 11 . Method of mobilization : Community market 12. Stage of supply (8): free at port of shipment  fob stowed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment  fob stowed : 10. 5  10. 6 . 1992. 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12 noon on 28. 4. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 5. 1992 (b) period for making the goods available at the port of shipment  fob stowed : 24. 5  24. 6. 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 26. 5. 1992 (b) period for making the goods available at the port of shipment  fob stowed : 5. 6  5.7. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Bruxelles (telex : 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (") : refund applicable 27. 4. 1992, fixed by Commission Regulation (EEC) No 770/92 (OJ No L 83, 28 . 3 . 1992, p. 31 ) 14. 4. 92 Official Journal of the European Communities No L 100/7 LOT D 1 . Operation No (') : 47/92 2. Programme : 1992 3. Recipient f): World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome (telex : 626675 I WFP) 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Yemen 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods : (J) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B.l.a) 8 . Total quantity : 432 tonnes (592 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4): see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2.A and II.B3) Markings in English Supplementary markings on packaging : see Annex II 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10  31 . 5. 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12 noon on 28. 4. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 5. 1992 (b) period for making the goods available at the port of shipment : 24. 5  15. 6. 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 26. 5. 1992 (b) period for making the goods available at the port of shipment : 10  30. 6. 1992 (c) deadline for the supply :  22. Amount of die tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Bruxelles (telex : 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by die successful tenderer (*) : refund applicable 27. 4. 1992, fixed by Commission Regulation (EEC) No 770/92 (OJ No L 83, 28 . 3. 1992, p. 31 ) No L 100/8 Official Journal of the European Communities 14. 4. 92 LOT E 1 . Operation Nos (') : 39/92 to 46/92 2. Programme : 1992 3. Recipient Q : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Mozambique, Angola 6. Product to be mobilized : maize 7. Characteristics and quality of the goods (3): see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.l.d) 8 . Total quantity : 22 288 tonnes 9. Number of lots (9) : one, see Annex II 10. Packaging and marking (*): see OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2 (a) and IIA.3) Markings in Portuguese Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply (8): free at port of shipment  fob stowed and trimmed 13 . Port of shipment :  14. Port of landing specified by die recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available (fob stowed) at the port of shipment : 10. 5.  10. 6. 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 28 . 4. 1992, at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 5. 1992 (b) period for making the goods available (fob stowed) at the port of shipment : 24. 5. - 24. 6. 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 26. 5. 1 992 (b) period for making the goods available at the port of shipment (fob stowed) : 5. 6.  5. 7. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 27. 4. 1992, fixed by Commission Regulation (EEC) No 770/92 (OJ No L 83, 28 . 3. 1992, p. 31 ) 14. 4. 92 Official Journal of the European Communities No L 100/9 Notes : (&gt;) The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate shall give the caesium- 134 and -137 and iodine-131 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate  radiation certificate (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), is applicable as regards the export refunds and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. Q Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary with a view to determining what documents are required for the consignment and their distribution. (8) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs . The loading and stowage operations will be the responsibility of the successful tenderer. (9) The recipient is to charter a vessel or vessels in line with the capacity of the port designated in the tender. No L 100/10 Official Journal of the European Communities 14. 4. 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem A 50 000 50 000 48/92  B 15 000 15 000 49/92 0416802 / World Food Programme / Port Sudan C 37 510 10 000 50/92 World Food Programme 4 300 51 /92 World Food Programme l 9 580 52/92 World Food Programme 7 960 53/92 World Food Programme 5 670 54/92 World Food Programme D 432 432 47/92 0495400 / World Food Programme / Aden E 22 288 1 759 39/92 0416401 / Programa Alimentar Mundial / Beira em trÃ ¢nsito para Mandimba / MoÃ §ambique 5 000 40/92 0416401 / Programa Alimentar Mundial / Beira em trÃ ¢nsito para Tete / MoÃ §ambique 278 41 /92 0416402 / Programa Alimentar Mundial / Beira em trÃ ¢nsito para Pemba / MoÃ §ambique 1 680 42/92 0416402 / Programa Alimentar Mundial / Beira em trÃ ¢nsito para Manhica / MoÃ §ambique l 2 754 43/92 0416402 / Programa Alimentar Mundial / Maputo em trÃ ¢nsitopara Inhambane / MoÃ §ambique 1 810 44/92 0416402 / Programa Alimentar Mundial / Maputo 1 719 45/92 0416402 / Programa Alimentar Mundial / Beira em trÃ ¢nsito para Sofala / MoÃ §ambique 7 288 46/92 0494500 / Programa Alimentar Mundial / Luanda